Citation Nr: 0629836	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  00-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right leg injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified before an RO hearing officer in 
February 2000.  A transcript of the hearing is of record.  In 
March 2001, July 2003 and August 2005 the Board remanded the 
veteran's case for further development. 


FINDINGS OF FACT

1.  There is no evidence of a right leg injury during 
military service.

2.  There is no competent medical evidence of residuals, 
claimed as due to a right leg injury during military service.


CONCLUSION OF LAW

Residuals of a right leg injury were not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in March 1999.  
In correspondence dated in October 2001, November 2002, 
February 2004, and March 2006, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from previous submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided ample opportunities to submit such evidence.  The RO 
has properly processed the appeal following the issuance of 
the required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  

The veteran did not identify any VA or private treatment for 
his claimed disability.  He has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Furthermore, with respect to VA's duty to assist the veteran, 
the Board notes the veteran repeatedly failed to report to VA 
examinations scheduled in an effort to develop his claim.  
Moreover, he has repeatedly failed to keep VA abreast of his 
current mailing addresses, or otherwise provide current 
contact information.  Without the veteran's cooperation in 
this case, VA's efforts to assist the veteran have been 
stymied.  The Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was sent such notice in March 2006.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Background

Service medical records do not reflect any injury to the 
right leg.  The July 1990 separation physical examination and 
separation Report of Medical History make no reference to a 
right leg disability

The October 1999 rating decision which denied the veteran's 
claim, referred to a September 1999, VA examination 
(presumably an orthopedic examination), which, for reasons 
unknown to the Board, is no longer associated with the claims 
file.  The examination report purportedly indicated a 
prominence of the anterior tibia at the junction of the 
middle and distal thirds of the veteran's right leg.  It was 
not noted whether such finding was a residual of any leg 
injury in service.  September 1999 X-rays of the right tibia 
and fibula revealed no significant arthritic changes, 
malalignment of fracture injury.  No significant arthritic 
change at the level of the ankle or knee was observed.

The veteran presented personal testimony at a RO hearing in 
February 2000.  He testified that he hit his shin on the 
steps of a truck in service.  He stated he was treated at the 
first -aid facility on his base and was diagnosed with a 
bruise.  He alleged he had continued problems with pain 
throughout service which he did not report, only self-
treated.

In March 2001 the Board remanded this claim for various 
actions including a VA orthopedic examination of the right 
leg to determine whether it was at least as likely as not 
that the September 1999 finding was a residual of a leg 
injury in service.  

The veteran underwent a VA examination in July 2002, where he 
reported a striking the anterior shin of his right leg while 
entering a military vehicle, causing a bump.  He reported 
that the pain continued to bother him during the cold months, 
with job-related activities, and when driving heavy 
equipment, but he had not sought medical treatment.  A 
physical evaluation revealed a mild bony prominence at the 
anterior tibia.  The examiner indicated this was evidence of 
a previous bony injury.  The examiner opined that it was 
likely that the veteran sustained an injury in the military 
and that the current findings were residuals to such 
injuries.  He also believed it to be a unicortical injury, 
possibly injury to the periosteum or a unicortical fracture 
now healed with a bony prominence suggestive of callus in the 
subcutaneous position, which could lead to some mild pain.  
It was not disabling in terms of work. 

The Board notes that the appeal was further remanded in July 
2003, to locate the September 1999 VA orthopedic examination 
report and to obtain a clarifying diagnosis from the July 
2002 VA examiner, J.C., M.D., regarding the significance of a 
prominence of the anterior tibia at the junction of the 
middle and distal thirds of the right leg noted by the VA 
examiner in September 1999.  

To date, all efforts to secure the September 1999 report have 
failed.  Moreover, J.C., M.D. was not available to give a 
clarifying opinion on the specified report.  A second VA 
examiner was unable to render an opinion without examining 
the veteran.  The veteran was therefore scheduled for VA 
examinations in February 2005 and March 2005, but failed to 
report.  

An August 2005 Board remand essentially requested the same 
development be completed before an adjudication of this 
claim.  Since that remand, exhaustive attempts have been 
undertaken to locate the veteran.  However, the RO has been 
unable locate him.  A search based upon the veteran's social 
security number yielded a post office box address.  Notice of 
VA examinations scheduled for March 2006 and April 2006, were 
sent to the veteran at this address.  He did not report to 
either examination.  The veteran has not since contacted the 
VA regarding this claim.

The Board will now adjudicate the veteran's claim based upon 
the evidence of record.



Law and Regulations and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992). 

The veteran contends he is entitled to service connection for 
residuals of a right leg injury which he alleges occurred 
during military service.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

As a preliminary matter, the Board observes that contrary to 
the veteran's testimony and statements submitted in support 
of his claim, there is no evidence whatsoever of an injury to 
the veteran's right leg during his period of military 
service.  Service medical records only reflect treatment for 
an injury of the left leg, not the right.  

Secondly, the Board notes that although a VA examiner 
concluded the veteran currently has a right leg disorder, 
believed to be the result of an injury to the right leg in 
service- this opinion is not determinative of the issue on 
appeal.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).  

The examiner's clearly based his diagnosis on the in service 
history the veteran provided.  The Board observes no evidence 
of a right leg injury in service.  The examiner obviously 
missed or disregarded the fact that the service medical 
records show the veteran sustained only a left leg injury in 
service.  As such, C.J., M.D.'s medical opinion is not a 
competent diagnosis concerning residuals of an alleged right 
leg injury; and his opinion purporting provide a nexus 
between an unsubstantiated in- service injury and any current 
right leg disorder is of no probative value.  

Therefore in the absence of an injury to the right leg in 
service and competent medical evidence of a relationship 
between the two, the Board finds that the criteria for 
establishing service connection for residuals of a right leg 
injury have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for residuals of a right leg injury is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


